Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 20, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  141080-1                                                                                           Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  ONE’S TRAVEL LTD,                                                                                  Alton Thomas Davis,
           Plaintiff-Appellant,                                                                                         Justices

  v                                                                SC: 141080
                                                                   COA: 287254
                                                                   Ct of Claims: 07-000086-MT
  MICHIGAN DEPARTMENT OF TREASURY,
             Defendant-Appellee.
  _________________________________________/

  DATA TECH SERVICES, INC,
           Plaintiff-Appellant,
  v                                                                SC: 141081
                                                                   COA: 287255
                                                                   Ct of Claims: 07-000087-MT
  MICHIGAN DEPARTMENT OF TREASURY,
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the April 6, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 20, 2010                   _________________________________________
         y1213                                                                Clerk